Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeAnthony Doane appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Doane v. Clarke, No. 7:14-cv-00539-GEC-RSB (W.D. Va. Dec. 8, 2015). The motions to submit an affidavit in response to the district court’s judgment, for an order compelling discovery, and for appointment of counsel are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED